751 F.2d 603
1984-2 Trade Cases   66,319
In re FINE PAPER ANTITRUST LITIGATION.Appeal of LAW FIRM OF SLOAN AND ASSOCIATES, P.C. (formerlySloan and Connelly, P.C.), and James B. Sloan.
No. 83-1311.
United States Court of Appeals,Third Circuit.
Argued May 21, 1984.Decided Dec. 13, 1984.Rehearing and Rehearing In Banc Denied Jan. 16, 1985.

James B. Sloan, (Argued) Sloan & Associates, P.C., Chicago, Ill., for appellant.
Ira M. Millstein, Dennis J. Block, (Argued) Weil, Gotshal & Manges, New York City, for Class Member objectors.
Before GIBBONS and BECKER, Circuit Judges and DEBEVOISE, District Judge.*
OPINION OF THE COURT
GIBBONS, Circuit Judge:


1
James B. Sloan and Sloan and Associates, P.C., in this appeal from a final judgment awarding fees from a fund in court, contend that the district court erred in denying their motion to strike from a pleading a sham and false allegation containing a defamatory statement about James B. Sloan.  The motion is addressed to a single line in a 522 page Report, which was filed by Weil, Gotshal & Manges in support of objections by class members to various fee requests.  The Report quotes from a memorandum of a June 16, 1981 telephone conversation between Harold Kohn and Lowell Sachnoff, which attributes the defamatory statement to Sachnoff.


2
We hold that the district court did not abuse its discretion in denying the motion to strike.  The courts must for the most part rely upon the self-discipline of members of a learned profession for the avoidance of backbiting and the circulation of defamatory gossip.  They must have discretion in determining when disputes over such matters are too trivial to warrant formal judicial attention.


3
The order denying the motion to strike will be affirmed.



*
 Hon. Dickinson R. Debevoise, United States District Judge for the District of New Jersey, sitting by designation